SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 THE ROYCE FUND (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) andidentify the filing for which the offsetting fee was paid previously.Identify the previous filingby registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date filed: Royce Select Fund I, a Series of The Royce Fund ADJOURNED MEETING NOTICE: SPECIAL MEETING OF SHAREHOLDERS ADJOURNED TO APRIL 9, 2012 We are writing to inform you that the Special Meeting of Shareholders of Royce Select Fund I (the “Fund”) has been adjourned until 3:00 p.m. (Eastern time) on April 9, 2012 in order to solicit additional votes with respect to the proposal set forth in proxy materials previously delivered to you.Your vote for this important meeting has not yet been received. We strongly encourage you to use one of the following options to record your vote now so we can reach the quorum necessary to hold a shareholder meeting, and avoid the costs of additional solicitation should the proposals be resubmitted to shareholders at a later date: 1. By Internet: Follow the instructions on your voting instruction form. 2. By Touchtone Phone: Follow the instructions on your voting instruction form. 3. By Mail:If you prefer to vote by mail, please complete and return our executed voting instruction form in the enclosed postage-paid envelope. Thank you for your prompt attention to this matter. Remember, your vote is very important.Please vote now!
